Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 02/15/22. Claims 170-188 and 191-192 are currently pending in the application, with claims 1-169 and 188-190 having being cancelled and claims 177 and 181-185 having being withdrawn.  Accordingly, claims 170-176, 178-180, 186-188, and 191-192 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  With respect to claim 177, the examiner again reiterates that the claims are directed to the use of an anti-PDL1- antibody and further elected MPDL3280A as the antibody.  Since the claims are directed to the use an anti-PDL-antibody, and not to an anti-PDL-inhibitor, the examiner contends that any claims that fail to recite the use of an anti-PDL antibody is therefore withdrawn from examination.  

Applicants traversal of the provisional ODP rejection of claims 170-175, 178-179, 186, and 188 over claims 1-3, 5-7, 16, 18, 20-21, 24, 26-28, 34, 42, and 46 of U.S. Patent 9,775,844; and of claims 170-176, 178, and 186-188 is acknowledged, but since applicant did not put forth any arguments against these rejections, the ODPs are maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Applicant’s argument with respect to the 112(a) or enablement rejection has been fully considered.  Applicant argues that the specification provides substantial amount of animal model data showing the effects of the claimed compound (i.e. eganelisib or compound BB) (i.e. examples 263-264, 266, and 272) and thus encompass treating various solid tumors with an anti-PD-L1 antibody.  Such arguments are however not found persuasive as the examiner contends that applicant’s examples of colon cancer and breast cancer are the only examples demonstrating administration of both compound BB and anti-PDL1-antibody.  While applicant demonstrated treatment with compound BB and anti-PDL1-antibody in the treatment of colon cancer cells and generic breast cancer cells, the remaining examples in the treatment of lung cancer, Follicular B cell lymphoma, and glioblastoma demonstrate single agent activity (i.e. BB compound) in the treatment of said cancer cells.  Thus, contrary to applicant’s arguments, the specification failed to demonstrate treatment of the combination being claimed in independent claim 1 in various solid tumors.  Consequently, the examiner maintains that applicant has not enabled the breadth of the claims as the use of BB compound in combination with anti-PDL-1 antibody were solely tested in colon cancer cells and 4T1 breast cancer cells.  While applicant alludes to the effect on prevention of myeloid cells differentiation, nowhere in the specification did applicant demonstrate a nexus between myeloid cell differentiation and treatment of solid tumors.  Since the claims are solely directed to treatment of solid tumors comprising administering BB compound and an anti-PDL1 antibody and given that applicant solely demonstrated tumor reduction in colon cancer cells and a generic breast cancer cell line, the examiner maintains that applicant has not enabled the breadth of the claims in the treatment of various and any solid tumor as presently claimed.  
With respect to applicant’s arguments regarding treating triple negative breast cancer (TNBC) cell and Exhibit A, the examiner again points out that the press release or Exhibit A clearly teaches a triple combination of compound BB, an anti-PDL-1 antibody, and nab-paclitaxel in combination to effect treatment of metastatic TNBC. Nowhere in said press release was it attributed that the tumor reduction was solely attributed to the combination of BB and anti-PDL-1 antibody.  Moreover, applicant’s own specification demonstrated in fig. 36 that the combination of BB and paclitaxel led to enhanced tumor reduction and thus applicant’s purported effect on TNBC does not necessarily reflect treatment with compound BB and anti-PDL1- antibody but rather to a treatment using a triple combination of compounds.  Since Applicant has yet to demonstrate actual treatment of Triple Negative Breast Cancer (TNBC) and/or treatment of various solid tumors other than colon cancer and general breast cancer by administering the combination of compound BB and an anti-PDL-1 antibody, the examiner maintains that the claims still lack enablement for the reasons proffered above.

Applicant’s arguments with respect to the 103(a rejection over Castro in view of Carlson have been fully considered.  Given that applicant has stated on the record that Castro et al. (the primary reference was commonly owned by or subject to an obligation of assignment to Infinity Pharmaceuticals, Inc., the Applicant for the instant invention, Castro is therefore not prior art under 102(a)(2) and is disqualified under 102(b)(2)(c3).  As a result, the 103(a) rejection over Castro in view of Carlson is hereby withdrawn.  

For the foregoing reasons, the 103(a) rejection of record is hereby withdrawn.  However, the ODP and 112(a) rejections remain proper.  claims 19-77 under 103 (a) remains proper and is maintained.   In view of applicant’s amendment, the following ODP and 112(a) Final rejections are being made.  

			Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(I)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/e TD-info-|.jsp.

Claims 170-175, 178-179, 186, 188, and 191 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-7, 16, 18, 20-21, 24, 26-28, 34, 42, and 46 of U.S. Patent No. 9,775,844 (hereinafter Kutok US Patent Application No. ‘844). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating cancer comprising administering a PI3K modulator.  The claimed invention and U.S. Patent Kutok ‘844 are rendered obvious over another as the claimed invention teaches treatment of a subgenus of PI3K gamma mediated diseases which is solid tumor by administering a subgenus of a PI3K modulator or instant compound 170 with an anti-PDl-L1 antibody whereas Kutok ‘844 teaches a broad genus of PI3K mediated disorder including cancer (see Kutok’844, claim 2) by administering a broad genus of PI3K modulator.  However, Kutok ‘844 also teaches addition of anti-PD1 antibody in dependent claims thereof.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 9,775,844. 

Claims 170-176, 178, and 186-188 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 7-9, 13-16, and 19 of U.S. Patent No. 10,675,286 (hereinafter Kutok US Patent Application No. ‘286). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating cancer comprising administering a PI3K modulator The claimed invention and U.S. Patent Kutok ‘286 are rendered obvious over another as the claimed invention teaches treatment of a broad genus of PI3K gamma mediated diseases which is solid tumor by administering a subgenus of a PI3K modulator or instant compound 170 with an anti-PDl-L1 antibody whereas Kutok ‘286 teaches a subgenus of PI3K mediated disorder including triple negative breast cancer (see Kutok ’286, claim 2) by administering the same PI3K modulator.  Moreover, Kutok ‘286 teaches addition of anti-PDL1 antibody in dependent claim 9 thereof.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,675,286. 

			Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the

manner and process of making and using it, in such full, clear, concise, and exact

terms as to enable any person skilled in the art to which it pertains, or with which

it is most nearly connected, to make and use the same and shall set forth the

best mode contemplated by the inventor of carrying out his invention.

Claims 170-173, 175-176. 178-180, 186-188, and 191-192 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating general breast cancer and colon cancer by administering compound BB and/or an anti-PD-L1 antibody, does not reasonably provide enablement for treating triple negative breast cancer and all solid tumors in existence by administering both compound BB and anti-PDL-1 antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. For example, applicant demonstrated the use of Compound BB and/or anti-PD-L1 antibody in treating 4T1 breast tumor cells and colon cancer cells, nowhere in the specification did applicant demonstrate treatment of triple negative breast cancer and every single solid cancer and every single solid tumor with instant compound 170 and anti-PDL1 antibody as recited in claim 170.  Given that triple negative breast cancer possesses fewer treatment, a difficulty would arise in the treatment of such cancer.  Additionally, the term solid tumor encompasses different cancers characterized by contrasting etiology and pathophysiology and responsiveness.  Consequently, the examiner maintains that said compound in combination with anti-PDL1 antibody would not necessarily be useful for every single type of solid tumor and every single type of breast cancer.  Thus, absent data from applicant demonstrating actual treatment of lung cancer of various etiologies with the aforementioned combination, the examiner contends that applicant is not enabled for treating solid lung tumors or treat all breast cancers by administering the PI3K inhibitor delineated in claim 1.

The instant claims are drawn to a method of treating a solid tumor in a subject, comprising administering to the subject a therapeutically effective amount of a compound of a formula delineated in claim 170 or a pharmaceutically acceptable salt thereof, in combination with an anti-PD-L1 antibody. The instant specification fails to provide information that would allow the skilled artisan to practice the instant invention.
Attention is directed to In reWands, 8USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

1. The nature of the invention, state and predictability of the art, and relative skill level 

The instant invention pertains to method of treating a solid tumor in a subject, comprising administering to the subject a therapeutically effective amount of a compound of a formula delineated in claim 170 or a pharmaceutically acceptable salt thereof, in combination with an anti-PD-L1 antibody. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. The skilled artisan would view that the treatment of triple negative breast cancer with said instant compound as unclear given that undue experimentation would be needed in order to determine if in fact said combination is effective in treating triple negative breast in combination with the PI3K modulator and anti-PD-L1.  The examiner again reiterates that because different types of breast cancers are characterized by contrasting etiology and contrasting responsiveness to treatment,  what is applicable to one subtype of breast cancer would not necessarily be applicable to every single subtype of breast cancer, let alone every single solid tumor in existence. Additionally, the examiner contends that nowhere in the specification did applicant demonstrate combination treatment with an anti-PD-1 antibody with instant compound 21 in the treatment of triple negative breast cancer.  Thus, absent demonstration from applicant demonstrating effective treatment with said combination, the examiner maintains that applicant is not enabled for the treatment of triple negative breast cancer, let alone every single solid tumor in existence.

2. The breadth of the claims

The claims are thus very broad insofar as they recite the treatment of every single solid tumor, i.e., every single type of breast cancer in existence and every single solid tumor. While such “treatment” might be possible for certain breast cancers (i.e. 4T1 cells) by utilizing the single compound BB and anti-PD-L1 antibody, as a practical matter it is nearly impossible to achieve treatment of every single solid tumor with said combination.

3. The amount of direction or guidance provided and the presence or absence of working examples

The specification provides no direction or guidance for the treatment of all triple negative breast cancers by administering the compound of claim 170 or a pharmaceutically acceptable salt thereof in combination with anti-PD-1 antibody to an individual. In fact, applicant provided no guidance or working examples as to how to treat triple negative breast cancer with said combination, other than example in fig. 33-36 which demonstrate treatment of a generic breast cancer with compound BB and/or anti-PD-L1 and fig. 27 which teaches the use of the aforementioned combination to reduce tumor growth in colon cancer cells. The latter is corroborated by examples 264 and 266.

4. The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed PI3K inhibitor delineated in claim 170 could be predictably used to treat every single breast cancer including triple negative breast cancer and/or every single solid tumor as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation in order to determine if said compound being claimed by applicant can indeed prevent lung cancer, with no assurance of success.

				

				Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571- 270-3503. The examiner can normally be reached on 7:30-6 PM EST MTh.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/14/2022